LACOMBE, Circuit Judge.
It is not thought that the additional patents introduced on this motion change the record in any way from that which was before Judge Coxe. See 105 Fed. 622. If the Leach device were in the prior art, it would, perhaps, require some modification of the construction given to the patent in the prior suit; but Leach’s application was filed later than complainant’s. Judge Coxe’s construction of the patent will therefore be followed, and under it the modification of defendant’s device now complained of seems to be an infringement. Motion granted.